EXHIBIT 10.1
During the quarter ended September 30, 2008, Lance F. Bospflug, who is a member
of the Board of Directors of the Company, was employed for special projects
reporting directly to Al A. Gonsoulin, Chairman and CEO. Mr. Bospflug’s salary
is approximately $34,000 per month and he will participate in the executive
incentive compensation plan and the officers deferred compensation plan. He is
eligible for the same insurance and welfare benefits as other employees. While
employed, Mr. Bospflug will not receive any additional compensation for his
service on the Company’s board.

 